Rothrock, Ch. J.
The cause is submitted to us upon a transcript, without either abstract or argument, and the attorney-general, in a written motion, calls our attention to some questions pertaining to the sufficiency of the record. The *306défendant was jointly indicted with her husband for causing the death -of defendant’s mother, a very aged and feeble woman, and a member of defendant’s family. It was charged that the deceased came to her death by reason of the neglect and cruel treatment of the defendant and her husband. The trial was had in February, 1882. Time was taken until the next term to move for a new trial. A motion for a new trial was overruled in September, 1883.
The translation of -the short-hand reporter’s notes of the evidence was not filed in the office of the clerk of the district court until January 25, 1884. No time was taken to settle a bill of exceptions, and the only authentication of the evidence is a certificate of the trial judge attached to the translation of the evidence. The certificate is without any date. There is no evidence of the service of any notice of appeal to be found in the record. In this condition of the record we are without jurisdiction to examine any question in the case. The record should show that an appeal was taken. In the absence of such showing we cannot disturb the judgment.
Affirmed.